DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Amendments were filed 11/25/21.  Claims 1 and 4-15 are pending, wherein claims 11-15 remain withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: guiding means in claim 6 (structure disclosed in claim 6 requires a cylindrical sleeve).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanayama et al (JP 2010-227961A).
Regarding claim 1, Hanayama et al teaches an apparatus for producing a casting formed from an amorphous or partially amorphous metal (paragraph [0001], molding apparatus for manufacturing an amorphous alloy molded body), which comprises a casting mold (fig 1, mold 11) having at least one filling opening (injection port 11b) for introducing a casting material (metal alloy B) forming the casting and a device for melting the casting material (fig 1, melting means 6), the melting device having at least one melting region (fig 1, paragraph [0033], melting chamber 2b where metal material A is placed on container 10 and heated and melted to form alloy B) which is provided to melt the casting material forming at least one electric arc with two electrodes being arranged at a distance from one another (paragraph [0033], high energy generation source 6a, for example, arc melting device, paragraph [0039], note that the two electrodes would be the device 6 and the metal material), between which electrodes the at least one electric arc can be formed, whereas one of the at least two electrodes is at least partially formed by the casting material, characterized in that both a casting plunger (fig 1, plunger 8e) and one of the two electrodes (melted metal material B) are arranged on the same side of a mold cavity in a gas-tight housing (fig 1A, same side of mold cavity (shown below the mold cavity) and within chamber 2d, where vacuum pressure can be independently adjusted, paragraph [0030]).

	Regarding claim 9, Hanayama et al teaches the temperature of the casting mold is changeable (fig 1, paragraph [0035], temperature adjusting portion 8b around mold 11).

Claim(s) 1, 5, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook (US 5,860,468).
Regarding claim 1, Cook teaches an apparatus for producing a casting, which comprises a casting mold (fig 1, die 12) having at least one filling opening (port 30) for introducing a casting material (material 22) forming the casting and a device for melting (fig 1, crucible system 38, fig 6, col 4 lines 52-62, crucible and arc melting system 50) the casting material, the melting device having at least one melting region (fig 6, see interior of crucible 32) which is provided to melt the casting material forming at least one electric arc with two electrodes being arranged at a distance from one another (fig 6, col 4 lines 52-62, arc melting system, electrode 50 and the metal within the crucible), between which electrodes the at least one electric arc can be formed, whereas one of the at least two electrodes is at least partially formed by the casting material (fig 6, col 4 lines 52-62, arc melting, electrode 50 and metal within the crucible), characterized in that both a casting plunger (fig 6, ram 28) and one of the two electrodes are arranged on the same side of a mold cavity (fig 1, note that the ram 28, crucible system 38, and the material 22 are on the same side of the mold cavity, fig 6 showing the crucible system including an electrode 50) in a gas-tight housing (fig 1, vacuum chamber 16).
Note that the limitation of “for producing a casting formed from an amorphous or partially amorphous metal” is an intended use limitation.  See MPEP 2114(II), where "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).



	Regarding claim 10, Cook teaches the apparatus comprises a suction device (fig 1, evacuating means 27).
Regarding the limitations of venting and/or sucking melted casting material into the mold, the venting being activatable upon introduction of the casting material into the casting mold, note that said limitations are functional limitations.  See MPEP 2114(I) and (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Cook teaches identical structure as claimed by applicant, such as including an evacuating means 27 as shown in figure 1, and that the evacuating means is on the other side of the die cavity than the shot sleeve 26, thus being capable of venting/sucking melted casting material into the mold, and capable of being activatable upon introduction of the material into the mold.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US 6,044,893) in view of Cook.
Regarding claim 1, Taniguchi teaches an apparatus for producing a casting formed from an amorphous or partially amorphous metal (abstract, apparatus for producing a formed article of amorphous alloy), which comprises a casting mold (fig 1, casting mold 10) having at least one filling opening (fig 1, sprue 21) for introducing a casting material forming the casting and a device for melting the casting material (fig 1, melting vessel 30), the melting device having at least one melting region which is provided to melt the casting material (fig 1, raw material accommodating hole 33 of raw material accommodating part 32), characterized in that both a casting plunger (fig 1, piston 34) and the casting material (fig 1, material A) are arranged on the same side of a mold cavity in a gas-tight housing (fig 1, both disposed directly below the sprue 21 of the lower mold 20, within  vacuum chamber 1).
Taniguchi is quiet to forming at least one electric arc with two electrodes being arranged at a distance from one another, between which electrodes the at least one electric arc can be formed, whereas one of the at least two electrodes is at least partially formed by the casting material.
	Cook teaches a vacuum die casting system where the pouring device can take a variety of forms (col 4 lines 34-40), including a tilting crucible 32 with induction coil (col 4 lines 34-45, fig 1), a crucible 
	As Taniguchi recognizes that as the heat source 36 (fig 1, col 8 lines 1-20), any arbitrary means besides induction heating may be adopted (col 8 lines 1-20), it would have been obvious to one of ordinary skill in the art to use an arc melting system, thereby including an electrode and the metal to be melted as the second electrode, as Cook teaches that arc melting, induction heating, ladling, can alternatively be used (col 4 lines 34-65).  Note that the substitution of one known element for another would yield predictable results to one of ordinary skill in the art.  MPEP 2143 (I)(B).

	Regarding claim 4, the combination teaches the at least one melting region is integrated into the casting mold (note combination, where in Taniguchi, the melting region (fig 1-2, see raw material A in raw material accommodating hole 33 of raw material accommodating part 32) is moved upward and integrated with the die, fig 1-2).

	Regarding claim 5, the combination teaches the at least one melting region comprises a recess (note combination, where in Taniguchi, fig 1-2, raw material accommodating hole 33 of raw material accommodating part 32) for receiving the casting material which is arranged at least partially around the at least one filling opening (fig 1-2, see raw material A in raw material accommodating hole 33 being arranged around sprue 21).

Regarding claim 6, the combination teaches that the at least one melting region is delimited by an end face of said casting plunger (Taniguchi, fig 1, see piston 34), which is provided for pressing melted casting material into a mold cavity of the casting mold (functional limitation, fig 1, col 8 lines 1-20), and an inner wall of a guiding means in which said casting plunger is mounted in a guided manner 

	Regarding claim 9, the combination teaches the temperature of the casting mold is changeable (functional limitation, note Taniguchi discloses that the casting mold is a forced cooling casting mold (col 2 lines 10-25), thus being capable of the temperature being changed).

Regarding claim 10, Taniguchi teaches the apparatus comprises a suction device (fig 1, vacuum pump 3).
Regarding the limitations of venting and/or sucking melted casting material into the mold, the venting being activatable upon introduction of the casting material into the casting mold, note that said limitations are functional limitations.  See MPEP 2114(I) and (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Cook teaches identical structure as claimed by applicant, such as including an evacuating means 27 as shown in figure 1, and that the evacuating means is on the other side of the die cavity than the shot sleeve 26, thus being capable of venting/sucking melted casting material into the mold, and capable of being activatable upon introduction of the material into the mold.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi as modified by Cook as applied to claim 1 above, and further in view of Hodler (US 2,839,800, previously cited).

Claim 7 further requires that the casting plunger being mounted in a guided manner against a direction of action of a restoring force of a restoring means.  Taniguchi teaches the molten metal transferring member 34 is slidably disposed in the raw material accommodating part 32 (fig 1, col 8 lines 1-20). However, Taniguchi is quiet to comprising a spring (112(f), see spec p.4 lines 5-14, restoring means may include a spring).
Hodler teaches a die casting machine where the injection cylinder may include a spring 25 (fig 1-2, col 3 lines 55-70).  The spring is compressed to such an extent so as to balance said force exactly when the part 24 is in the position shown in fig 1 (col 1 lines 1-11).  Once the die-cavity has been filled, the pressure in the control cylinder 10 rises, whilst at the same time the spring is compressed until it balances the static pressure (col 4 lines 10-25).  While the spring is compressed, it absorbs an amount of work produced by the difference between the static thrust and the injection thrust (col 4 lines 10-40).  In order to produce the return stroke of the piston 16, the position of the valve is reversed, liquid in cylinder 10 flows into pipe 14, liquid under pressure supplied by pipe 21 enters cylinder 20, and as soon as the valve 12 is opened, expansion of the spring 25 returns it to the position shown in fig.1 (col 4 lines 25-40).
It would have been obvious to one of ordinary skill in the art, to modify the molten metal transferring member and plunger of Taniguchi so as to include a spring, in order to damp harmful brake energies (col 2 lines 17-20, col 3 lines 5-30).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi as modified by Cook as applied to claim 1 above, and further in view of Hodler and Fujino (US 4,842,038, previously cited).

	Fujino et al teaches an injection method of a die casting machine (abstract).  Fujino et al discloses a melting region (fig 5, see opening in plate where where billet 48 is located) receiving a guiding means (fig 5, sleeve 45 received within the opening of plate where the billet 48 is melted).  Note that the region of the plate where the sleeve is located is an annular groove within the plate (fig 5). 
	It would have been obvious to one of ordinary skill in the art to modify Taniguchi to include the plate shown in figure 5 of Fujino et al, including an annular groove receiving the sleeve, in order to provide additional support to the sleeve during melting of the raw material within the sleeve.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Brodersen and Inoue are no longer cited in the rejection of the claims above.  Fujino is no longer cited in regards to the rejection of claim 1.  Regarding applicant’s arguments with respect to Hodler failing to teach an electric arc for melting a casting material, note that the electric arc is taught in Cook, above.
In the rejection above, note that Cook discloses the combination of vacuum die casting together with a variety of pouring and melting means, including the use of an arc melting system.  Taniguchi teaches casting of an amorphous article including the use of any arbitrary heating source, and further includes the use of a plunger (fig 1).  The melting region of Taniguchi is considered to be integrated to the die (see applicant’s claim 4) as the material accommodating part 32 (sleeve) of the melting vessel 30 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735